Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Claim Status
This Action is responsive to the amendment filed on 11/05/2020. Claims 1, 7-8 have been amended. Claims 1-11 are presented for examination. Claims 1, 7, 8 are independent claims.

Response to Arguments 
Applicant’s arguments filed 11/05/2020 have been fully considered but they are not persuasive.
Applicant alleges Yu does not teach “after the user equipment is registered with the first network system, determining by the network system whether to provide a particular service through the second network system by .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2017/0311208 A1) in view of Kazmi et al (US 2013/055271 A1) in view of Yoon et al (US 2017/0034748 A1).

Consider claims 1, 8
Yu teaches a system comprising means for and method of providing a service in heterogeneous network systems, the method comprising: performing a registration by a user equipment with a first network system (Yu fig 3A steps 310 the UE transmits measurement reports and HO capabilities to the first network via the serving BS 105-c. In the art, in order to be served by the first network, the UE must be successfully registered with the first network. Thus inherent in being served by the first network is the condition that UE has performed successful registration with the network); after the user equipment is registered with the first network system (Yu fig 3A steps 310 the UE transmits measurement reports and HO capabilities to the first network via the serving BS 105-c. In the art, in order to be served by the first network, the UE must be successfully registered with the first network. Thus inherent in being served by the first network is the condition that UE is registered with the network), determining by the first network system whether to provide a particular service through the second network system (Yu step 320 par 0092-0093 serving network makes a handover decision. Par 0078 the particular service is a TCP session) by taking into account a capability of the user equipment (Yu par 0093 The handover decision includes determining the handover type; the handover type takes into account the UE handover capabilities) and network (Yu par 0073 connection parameters of network involved in handover), and details of service-related information of the particular service (Yu par 0083 details of TCP session comprises expected data rate, packet size, etc ..); while the user equipment is registered with the first network system system (Yu fig 3A steps 310 the UE transmits measurement reports and HO capabilities to the first network via the serving BS 105-c. In the art, in order to be served by the first network, the UE must be successfully registered with the first network. Thus inherent in being served by the first network is the condition that UE is registered with the network), performing a system switchover process including transmitting a system switchover command by the first network system to the user equipment (Yu fig 3a step 355 par 0098 serving network transmits RRC connection reconfiguration message to UE to cause UE to switch to the target network) by taking into account the capability of the user equipment (Yu par 0093 The handover decision includes determining the handover type; the handover type takes into account the UE handover capabilities) when the first network system determines that the particular service is to be provided through the second network system to the user equipment (Yu step 320 par 0092-0093 serving network makes a handover decision for a service such as an active TCP session), wherein the system switchover command indicates a switchover from the first network system to the second network system for reception of the particular service via the first network system to the user equipment (Yu fig 3a step 355 par 0098 serving network transmits RRC connection reconfiguration message to UE to cause UE to switch to the target network); and performing a service receiving process by the user equipment including: establishing a connection with the second network system based on the system switchover command (Yu fig 3a step 365 par 0099 UE establishes connection with target network responsive to the RRC connection reconfiguration message), wherein the first network system is a next generation network system (Yu par 0067 source network is mmW network), receiving the particular service from the second network system (Yu fig 3a step 375 par 0099 once reconfiguration complete the active TCP connection is served by the second network); and the second network system is a conventional network system (Yu par 0067 target network is LTE/LTE-A network).
However, Yu does not specifically teach indicating by the first network system towards the user equipment service-related information that can be (Kazmi p.13 l.26-34 serving network signals to UE D2D capability of target network upon initial setup or entry to serving network). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Yu with Kazmi by adding the method of transmitting to the UE the capability of the target network in the phase before handover as taught by Kazmi where the phase before handover is the registration phase of Yu. The motivation to combine Yu and Kazmi is to avoid service interruption caused by capability incompatibility. 
However, Yu does not specifically teach the particular service includes a voice service. Yoon discloses the particular service includes a voice service (Yoon par 0069 source base station forwards voice packets destined for the UE to target base station; hence voice service). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Yu in view of Kazmi with Yoon by adding support for voice packets as taught by Yoon. The motivation to combine Yu in view of Kazmi and Yoon is to support voice and data services. 

Consider claim 2
Yu in view of Kazmi in view of Yoon teaches the method of claim 1, wherein the performing of the registration comprises: negotiating a capability of the user equipment and the network between the user equipment and the first (Kazmi fig 4 steps 401, 402 p.12 l.10 – p.13 l.15 network and UE exchanging D2D capability info); and exchanging information about the second network system for providing the particular service (Kazmi p.13 l.26-34 serving network signals to UE D2D capability of neighbor network. It would be obvious to combine the teachings of Yu with Kazmi. The motivation to combine Yu and Kazmi is to avoid service interruption caused by capability incompatibility). 

Consider claims 9, 11
Yu in view of Kazmi in view of Yoon teaches the limitations of claims 1, 8, wherein the next generation network system is a 5G system (Yu par 0067 serving network is mmW network, which is 5G), and the conventional network system is a 4G system (Yu par 0067 target network is LTE/LTE-A network, which is 4G). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2017/0311208 A1) in view of Kazmi et al (US 2013/055271 A1) in view of Yoon et al (US 2017/0034748 A1) as applied to claim 1 above further in view of Li et al (US 2017/0374608 A1).

Consider claim 3
Yu in view of Kazmi in view of Yoon teaches method of claim 1, further comprising: transmitting the system switchover command to the user equipment (Yu fig 3a step 355 par 0098 serving network transmits RRC connection reconfiguration message to UE to cause UE to switch to the target network). 
However, Yu in view of Kazmi in view of Yoon does not specifically teach when the user equipment is in an idle state, resuming communications by performing a paging between the user equipment and the first network system.  Li discloses when the user equipment is in an idle state, resuming communications by performing a paging between the user equipment and the first network system (Li par 0074). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Yu in view of Kazmi in view of Yoon with Li by adding the method of paging a UE in idle mode as taught by Li. The motivation to combine Yu in view of Kazmi in view of Yoon and Li is to utilize well known method to transmit network commands to an idled UE. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2017/0311208 A1) in view of Kazmi et al (US 2013/055271 A1) in view of Yoon et al (US 2017/0034748 A1) as applied to claim 1 above further in view of Duan et al (US 2018/0270696 A1).

Consider claim 4
Yu in view of Kazmi in view of Yoon teaches the method of claim 1, wherein the performing of the service receiving process proceeds to establish a connection with the second network system based on the system switchover command when the system switchover command includes information on the (Yu par 0119 the RRC Connection Reconfiguration message to handover to the target network).
However, Yu in view of Kazmi in view of Yoon does not specifically teach the system switchover command comprises information on a subscriber identifier and a service type. Duan discloses the system switchover command comprises information on a subscriber identifier and a service type (Duan par 226 handover request includes identifier of terminal – subscriber identifier since subscriber is user of terminal, and service type). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Yu in view of Kazmi in view of Yoon with Duan by adding the method of including subscriber identifier and service type in the handover command as taught by Duan where the handover command is the RRC reconfigure message of Yu. The motivation to combine Yu in view of Kazmi in view of Yoon and Duan is to enable bearer establishment in switched network according the terminal bearer configuration. 

Claim 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2017/0311208 A1) in view of Yoon et al (US 2017/0034748 A1).

Consider claim 7
Yu teaches a terminal apparatus for receiving a particular service in heterogeneous network systems, the terminal apparatus comprises: a transmission/reception unit configured to transmit and receive signals (Yu fig 3a UE 115 in communication with serving BS; hence TX/RX unit); and a control (Yu fig 3A steps 310 the UE transmits measurement reports and HO capabilities to the first network via the serving BS 105-c. In the art, in order to be served by the first network, the UE must be successfully registered with the first network. Thus inherent in being served by the first network is the condition that UE has performed successful registration with the network), perform a system switchover by establishing a connection with a second network system (Yu fig 3a step 355 par 0098 serving network transmits RRC connection reconfiguration message to UE to cause UE to switch to the target network) in response to a system switchover command for the second network system capable of providing a particular service ((Yu step 320 par 0092-0093 serving network makes a handover decision. Par 0078 the particular service is a TCP session), wherein the system switchover command indicates a switchover from the first network system to the second network system for reception of the particular service via the first network system to the target apparatus (Yu fig 3a step 355 par 0098 serving network transmits RRC connection reconfiguration message to UE to cause UE to switch to the target network), and receive the particular service from the second network system that is switched over (Yu fig 3a step 375 par 0099 once reconfiguration complete the active TCP connection is served by the second network), wherein after the control unit performs the registration with the first network system (Yu fig 3A steps 310 the UE transmits measurement reports and HO capabilities to the first network via the serving BS 105-c. In the art, in order to be served by the first network, the UE must be successfully registered with the first network. Thus inherent in being served by the first network is the condition that UE is registered with the network), the first network system determines whether to provide the particular service through the second network system (Yu step 320 par 0092-0093 serving network makes a handover decision. Par 0078 the particular service is a TCP session) by taking into account a capability of the terminal (Yu par 0093 The handover decision includes determining the handover type; the handover type takes into account the UE handover capabilities) and network (Yu par 0073 connection parameters of network involved in handover), and details of the service-related information of the particular service (Yu par 0083 details of TCP session comprises expected data rate, packet size, etc ..), wherein the first network system is a next generation network system (Yu par 0067 source network is mmW network), and the second network system is a conventional network system (Yu par 0067 target network is LTE/LTE-A network).
However, Yu does not specifically teach the particular service includes a voice service. Yoon discloses the particular service includes a voice service (Yoon par 0069 source base station forwards voice packets destined for the UE to target base station; hence voice service). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Yu in view of Kazmi with Yoon by adding support for voice packets as taught by Yoon. The motivation to combine Yu in view of Kazmi and Yoon is to support voice and data services. 

Consider claim 10
Yu in view of Yoon teaches the limitations of claim 7 wherein the next generation network system is a 5G system (Yu par 0067 serving network is mmW network, which is 5G), and the conventional network system is a 4G system (Yu par 0067 target network is LTE/LTE-A network, which is 4G). 

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Tenny et al (US 2018/0279202 A1) teaches terminating a D2D connection when the service on the D2D connection is finished. 
Prior art of record, Yu et al (US 2017/0311208 A1), Kazmi et al (US 2013/055271 A1), alone or in combination with, Tenny et al (US 2018/0279202 A1), fails to teach or suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “determining a system to return so that the user equipment either returns to the first network system or maintains the connection with the second network system upon a termination of the particular service provided from the second network system” in claim 5. Thus claims 5-6 are found to be novel and unobvious over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649